On Motion for Rehearing.
Appellee complains, in his motion for rehearing, that the statement, in the original opinion, that appellee did not invoke the twenty-third exception to the general venue statute nor offer any evidence to support such exception, was erroneous. That statement, however, was correct. It is true that appellee alleged in his controverting affidavit that appellant, "a corporation, is a motor carrier within the terms and provisions of article 911b of the Revised Civil Statutes of the State of Texas, and has an office and agent in said Bexar County, Texas." Whether that allegation amounts to a sufficient invocation of the twenty-third exception need not be decided here, since there was no evidence that appellant in fact had an office and agent in Bexar county, where the suit was brought. Such proof was necessary to sustain venue under the twenty-third exception.
Appellee's motion for rehearing is overruled. *Page 756